Title: To James Madison from Anthony Morris, 10 May 1813
From: Morris, Anthony
To: Madison, James


Dear Sir
Bristol Monday PM. May 10. 1813.
Your favor of the 5th Inst, was not deliverd at my house in Philada untill this Morning, from whence it was immediately forwarded to Me here; I had indeed advancd so many Steps in consequence of your first friendly proposal, that to retrace them would have been painful.
I am therefore at no loss in promising myself the pleasure of seeing you in a few days in compliance with your wishes; and having made many preparations wh the first object requir’d, shall find less time necessary for the second. With every Sentiment of Esteem & Respect I am Dr Sir very Sincerely Yr Mo. ob. st.
Anthony Morris
